DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "6" have both been used to designate the control unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "6" have both been used to designate the separator supply unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the separator supply unit and the control unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
reference characters "4" and "6" have both been used to designate the control unit 
reference characters "5" and "6" have both been used to designate the separator supply unit 
 reference character “6” has been used to designate both the separator supply unit and the control unit.

Claim Objections
Claim 9 is objected to because of the following informalities:  
“the positive electrode plates, which have been transferred to the first temporary transfer position, are sequentially transferred to the stacking position by using the other one of the pair of first grippers that is installed on the other end of the first transfer arm” is repeated twice within the claim. 
Appropriate correction is required.
For examination purposes, the examiner interprets the second set of “the positive electrode plates, which have been transferred to the first temporary transfer position, are sequentially transferred to the stacking position by using the other one of the pair of first grippers that is installed on the other end of the first transfer arm” as “the negative electrode plates, which have been transferred to the second temporary transfer position, are sequentially transferred to the stacking position by using the other one of the pair of second grippers that is installed on the other end of the second transfer arm.”
Claim 10 is objected to because of the following informalities:  
“…wherein The stacking part…” should be “…wherein the stacking part…”  
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
“…the intersection position values, calculate a distance…” should be “…the intersection position values, calculates a distance…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first loading portion" in the beginning of the claim where is states the parts included in the pair of electrode plate loading units.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the examiner interprets "the first loading portion" as "the first loading unit."
Claims 3 and 16 recite “may” in the claim limitation, which is used as an alternative and thus implies it is not a required limitation.  It is unclear whether every feature recited after “may” is required or optional, and thus correction is required. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation as an alternative “…the first loading unit may include a first magazine…and sequentially position…at a first transfer position…” implying the claim limitation after “may” is not required, and claim 5, which is dependent on claim 3, recites “…the positive electrode plates transferred to the first transfer position…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the first transfer position" in the middle of the claim where is states the transferring of the positive electrode plates. 
Claim 5 recites the limitation "the second transfer position" towards the end of the claim where is states the transferring of the negative electrode plates. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the predetermined time difference” at the end of the claim. Since claim 5 is dependent on claim 3 and not on claim 4, there is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the examiner interprets "the first transfer position", "the second transfer position", and “the predetermined time difference” as the following "a first transfer position", "a second transfer position", and “a predetermined time difference”.
Claim 9 recites the limitation “the first temporary transfer position” at the beginning of the claim. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the examiner interprets “the first temporary transfer position” as “a first temporary transfer position”.
Claim 10 recites the limitation “the stacking part” at the beginning of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the examiner interprets “the stacking part” as “the stacking unit”.

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 101, or, alternatively 35 U.S.C. 112(b) because claim 20 is a use claim.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “use” is not a process, machine, manufacture, or composition of matter. The examiner notes that claim 20 is a use claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Yuhara et al. (US 8845839 B2 – Japanese version is cited in IDS filed on 01/27/2022) in view of Kim Sun Jae et al. (KR 20120078824 A – cited in IDS filed 01/27/2022 and machine translation of granted patent equivalent KR 101319004 B1 provided in this Office Action).
Regarding claim 1, Yuhara discloses a secondary battery manufacturing equipment (a sheet lamination apparatus manufactured a secondary battery, Col. 3 Lines 14-16) comprising:
a main body unit (100, sheet lamination apparatus);
a pair of electrode plate loading units (120 and 130), disposed in the main body unit to face each other, for supplying electrode plates of different polarities (Fig. 3 shows 120 and 130 disposed in 100, where 120 and 130 face each other; 120 supplies a cathode electrode and 130 supplies an anode electrode, Col. 3 Lines 42-48);
an electrode plate transfer unit (110, lamination robot) for transferring the electrode plates of different polarities, supplied from the pair of electrode plate loading units, to a set stacking position in an intersecting manner (Fig. 3 shows 110 transferring 20, cathode electrodes, and 30, anode electrodes, supplied from 120 and 130, forming the stacking position, 15, by laminating 20 and 30 alternatively, Col. 3 Lines 42-51 & 55-57);
a stacking unit (140, laminating unit) installed in the main body unit (100) to be disposed at the stacking position (15, assembled laminate) for horizontally reciprocating within a first distance range which is set as the electrode plates are transferred in an intersecting manner (Figs. 3-4 show 140 disposed at 15 for horizontally alternating within a first distance range which is set as 20 and 30 are laminated alternatively, Col. 4 Lines 6-54); and
a control unit (150, controller) for controlling driving of the pair of electrode plate loading units (120 and 130), the electrode plate transfer unit (110), and the stacking unit (140, Col. 3 Lines 51-54), however 
Yuhara does not teach wherein a separator supply unit installed in the main body so as to be disposed above the stacking unit for horizontally reciprocating within a second distance range which is set such that a separator is interposed between the electrode plates that are transferred in an intersecting manner; and a control unit for controlling driving of the pair of electrode plate loading units, the electrode plate transfer unit, the stacking unit, and the separator supply unit.
Jae teaches a secondary battery manufacturing equipment in which the positive and negative electrode plates are alternatively stacked, a separator is inserted between each positive and negative plates in order to reduce bending of the stack and to automate the operation of wrapping the stacked positive electrode plate and negative electrode plate with a separator ([0001]). In particular, Jae discloses a separator supply unit (100, separator guide means) installed in the main body so as to be disposed above the stacking unit (410, mounting base) for horizontally reciprocating within a second distance range which is set such that a separator (10) is interposed between the electrode plates that are transferred in an intersecting manner ([0033]-[0034], Fig. 4 shows 100 disposed above 410 for reciprocated to be alternatively positioned at the positive electrode plate supply point and the negative electrode plate supply point; the negative electrode plate is laminated on 10 covering the positive electrode plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the separator supply unit of Jae to the main body unit of Yuhara, in order to reduce bending of the stack ([0001] of Jae).  In addition, it would have been obvious to modify the control unit of Yuhara to include the added separator supply unit of Jae, in order to automate the operation ([0001] of Jae). 
Regarding claim 2, modified Yuhara discloses the secondary battery manufacturing equipment of claim 1, wherein the pair of electrode plate loading units (120 and 130) includes a first loading unit (120, cathode electrode supply unit) and a second loading unit (130, anode electrode supply unit) disposed at a position symmetrical to the first loading unit (Fig. 3 shows 130 is disposed at a position symmetrical to 120),
the first loading unit (120) includes a first magazine (121, cathode electrode supply table) in which positive electrode plates (20, cathode electrode) are accommodated and a first transfer unit (123, suction conveyor) for sequentially transferring the positive electrode plates (20) from the first magazine (121) to a first transfer position (122, table drive unit; Col. 4 Lines 30-54; Figs. 3-4 show 120 includes 121 in which 20 are accommodated and 123 for sequentially transferring 20 from 121 to 122), and
the second loading unit (130) includes a second magazine (131, anode electrode supply table) in which the negative electrode plates (30, anode electrode) are accommodated and a second transfer unit (133, suction conveyor) for sequentially transferring the negative electrode plates (30) from the second magazine (131) to a second transfer position (132, table drive unit; Col. 5 Lines 31-54; Figs. 3-4 show 130 includes 131 in which 30 are accommodated and 133 for sequentially transferring 30 from 131 to 132).
Regarding claim 3, modified Yuhara discloses the secondary battery manufacturing equipment of claim 1, wherein the pair of electrode plate loading units (120 and 130) includes a first loading unit (120) and a second loading unit (130) disposed at a position symmetrical to the first loading unit (Fig. 3 shows 130 is disposed at a position symmetrical to 120).
Regarding claim 5, modified Yuhara discloses the secondary battery manufacturing equipment of claim 3, wherein the electrode plate transfer unit (110) includes a first electrode plate transfer unit (114+(113)111) that sequentially picks up and rotates the positive electrode plates (20) transferred to a first transfer position (122, table drive unit; Fig. 4 shows 114+(113)111 picks up and rotates 20 transferred to 122) and a second electrode plate transfer unit (115+112(113)) that sequentially picks up and rotates the negative electrode plates (30) transferred to a second transfer position (132, table drive unit; Fig. 4 shows 115+112(113)picks up and rotates 30 transferred to 132) in such a manner that a predetermined time difference is maintained (The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987)).
Regarding claim 6, modified Yuhara discloses the secondary battery manufacturing equipment of claim 5, wherein Yuhara does not teach wherein a rotation angle range of the first electrode plate transfer unit and the second electrode plate transfer unit is set to 180 degrees. 
However, Yuhara does teach wherein a rotation angle range (swing angle) of the first electrode plate transfer unit (114+(113)111) and the second electrode plate transfer unit (115+112(113)) is set to 90 degrees and may rotate an arbitrary angle (Col. 7 Lines 7-16 regarding swing angle of 114 which is attached to (113)111 and 112(113), see also Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to select the rotation angle range that correspond to the claimed language of 180 degrees. 
Regarding claim 7, modified Yuhara further discloses the secondary battery manufacturing equipment of claim 5, wherein the first electrode plate transfer unit (113+114+115) includes a first transfer arm (113, arm unit) formed in a vertically inverted “L” shape and forming a first central shaft (116, drive shaft), a pair of first grippers (114+115, first suction hand and second suction hand) installed on both ends of the first transfer arm (113) for sequentially picking up the positive electrode plates (20) transferred to the first transfer position (122) and transferring them to the stacking position (15) and for sequentially picking up the negative electrode plates (30) transferred to the second transfer position (132) and transferring them to the stacking position (15), and a first rotator (117, arm drive unit) connected to the first central shaft (116) for repeatedly rotating the first transfer arm (113) within a rotation range of an arbitrary angle (Col. 7 Lines 10-13) under the control of the control unit (150).
But, modified Yuhara does not explicitly teach wherein the first electrode plate transfer unit includes a first transfer arm formed in a vertically inverted “L” shape and forming a first central shaft, a pair of first grippers installed on both ends of the first transfer arm for sequentially picking up the positive electrode plates transferred to the first transfer position and transferring them to the stacking position, and a first rotator connected to the first central shaft for repeatedly rotating the first transfer arm within a rotation range of 180 degrees under the control of the control unit, and
the second electrode plate transfer unit includes a second transfer arm formed in an “L” shape and forming a second central shaft, a pair of second grippers installed on both ends of the second transfer arm for sequentially picking up the negative electrode plates transferred to the second transfer position and transferring them to the stacking position, and a second rotator connected to the second central shaft for repeatedly rotating the second transfer arm within a rotation range of 180 degrees under the control of the control unit.
However, an addition of a second arm unit to Yuhara to have two separate electrode plate transfer unit, would have been obvious to one having ordinary skill in the art before the effective filing date. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Modified Yuhara further discloses each of the positive electrode plates (20) and each of the negative electrode plates (30) are positioned such that they are sequentially stacked (alternatively) at the stacking position (15) with the time difference (The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987)).
Regarding claim 8, modified Yuhara discloses the secondary battery manufacturing equipment of claim 7, wherein the first transfer arm (113) and the second transfer arm (see rejection of claim 7) are arranged to be symmetrical to each other in standby state before rotation (it would have been obvious to one of ordinary skill in the art before the effective date to maintain the symmetry of 120 and 130, see Figs. 3-4).
Regarding claim 9, modified Yuhara discloses the secondary battery manufacturing equipment of claim 7, wherein each of both ends (111 and 112) of the first transfer arm (113) defines a rotation range of 90 degrees (Col. 7 Lines 7-10), and each of both ends (see rejection of claim 7) of the second transfer arm (see rejection of claim 7) defines a rotation range of 90 degrees. 
But modified Yuhara does not teach as the first transfer arm rotates, the first transfer arm sequentially transfers the positive electrode plates, which have been transferred to the first transfer position, to a first temporary transfer position by using any one of the pair of first grippers that is installed on one end of the first transfer arm,
the positive electrode plates, which have been transferred to the first temporary transfer position, are sequentially transferred to the stacking position by using the other one of the pair of first grippers that is installed on the other end of the first transfer arm,
as the second transfer arm is rotated, the second transfer arm sequentially transfers the negative electrode plates, which have been transferred to the second transfer position, to a second temporary transfer position by using any one of the pair of second grippers that is installed on one end of the second transfer arm, and
the negative electrode plates, which have been transferred to the second temporary transfer position, are sequentially transferred to the stacking position by using the other one of the pair of second grippers that is installed on the other end of the second transfer arm.
However, modified Yuhara teaches as the first transfer arm (113) rotates, the first transfer arm (113) sequentially transfers the positive electrode plates (20), which have been transferred to the first transfer position (132), to the stacking position (15) by using any one of the pair of first grippers (114) that is installed on one end of the first transfer arm (113),
as the second transfer arm (see rejection of claim 7) is rotated, the second transfer arm (see rejection of claim 7) sequentially transfers the negative electrode plates (30), which have been transferred to the second transfer position (132), to the stacking position (15) by using any one of the pair of second grippers (115) that is installed on one end of the second transfer arm (see rejection of claim 7).
Under broadest reasonable interpretation, the temporary transfer positions could be any position along the path to the stacking position (15) of Yuhara.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify a temporary transfer positions of the electrodes, in order to provide more structural details of the apparatus.  
Regarding claim 20, modified Yuhara further discloses a secondary battery manufacturing method using the secondary battery manufacturing equipment of claim 1 (Col. 3 Lines 23-38 regarding method for manufacturing the cell 10 of Fig. 2).

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Yuhara et al. (US 8845839 B2) in view of Kim Sun Jae et al. (KR 20120078824 A) as applied to claim 2 above, and in further view of Park Joon Yong et al. (KR 20150111551 A - machine translation provided in this Office Action).
Regarding claim 4, modified Yuhara discloses the secondary battery manufacturing equipment of claim 2, but does not teach wherein the first transfer unit includes a first linear transfer unit disposed apart from the first magazine and a first rotation transfer unit disposed above and between the first magazine and the first linear transfer unit,
the first rotation transfer unit includes a first rotation transfer unit body, a first rotation module installed in the first rotation transfer unit body and having a first rotary shaft along a vertical direction, a first rotating plate installed on the first rotary shaft and rotated about the first rotary shaft, a plurality of first grip members disposed at intervals along a periphery of the first rotating plate for sequentially griping the positive electrode plates as they are rotated a predetermined angle, and a first elevator installed in the main body unit and configured to move the first rotation transfer unit body upward and downward,
the first linear transfer unit includes a first conveyor belt that rotates continuously, a pair of first driving rollers that rotatably support both ends of the first conveyor belt, and a first module that rotates the pair of first driving rollers,
the plurality of first grip members sequentially grip the positive electrode plates from the first magazine and transfer them to one end upstream of the first conveyor belt,
the first conveyor belt horizontally moves the sequentially transferred positive electrode plates to the first transfer position,
the second transfer unit includes a second linear transfer unit disposed apart from the second magazine and a second rotation transfer unit disposed above and between the second magazine and the second linear transfer unit,
the second rotation transfer unit includes a second rotation transfer unit body, a second rotation module installed on the second rotation transfer unit body and having a second rotary shaft along a vertical direction, a second rotating plate installed on the second rotary shaft and rotated about the second rotary shaft, a plurality of second grip members disposed at intervals along a periphery of the second rotating plate and configured to sequentially grip the negative electrode plates as they are rotated a predetermined angle, and a second elevator installed in the main body unit and configured to move the second rotation transfer unit body upward and downward,
the second linear transfer unit includes a second conveyor belt that rotates continuously, a pair of second driving rollers that rotatably support both ends of the second conveyor belt, and a second module that rotates the pair of second driving rollers,
the plurality of second grip members sequentially grip the negative electrode plates from the second magazine and transfer them to one end upstream of the second conveyor belt,
the second conveyor belt horizontally moves the sequentially transferred negative electrode plates to the second transfer position,
there is a predetermined time difference between the time of transfer of the positive electrode plates to the first transfer position and the time of transfer of the negative electrode plates to the second transfer position, and
each of the first rotation module and the second rotation module rotates 180 degrees when configured with two heads, and rotates 90 degrees when configured with four heads.
Park teaches a secondary battery manufacturing equipment in which an electrode plate is lifted from an electrode plate loading magazine to provide a new electrode plate stacking device, in order to accurately load one sheet of electrode plate ([0006]). In particular, Park discloses a first transfer unit (10+30+20) includes a first linear transfer unit (10, transfer unit) disposed apart from the first magazine (20, pole plate loading magazine) and a first rotation transfer unit (30, arm split rotator) disposed above and between the first magazine (20) and the first linear transfer unit (10; Fig. 2 shows 10+30+20 includes 10 disposed apart from 20 and 30 disposed above and between 20 and 10; [0016]),
the first rotation transfer unit (30) includes a first rotation transfer unit body (30A+30B, see Fig. 2), a first rotation module (30B) installed in the first rotation transfer unit body (30A+30B) and having a first rotary shaft (30A) along a vertical direction, a first rotating plate (34) installed on the first rotary shaft (30A) and rotated about the first rotary shaft (30A), a plurality of first grip members (a plurality of 32, see Fig. 1), disposed at intervals along a periphery of the first rotating plate (34) for sequentially griping the positive electrode plates (2, pole plate) as they are rotated a predetermined angle ([0029] regarding angle), and a first elevator (vibration unit, see [0034]) installed in the main body unit (secondary battery manufacturing station [0036]) and configured to move the first rotation transfer unit body (30A+30B) upward and downward ([0034] regarding 30 moving up and down),
the first linear transfer unit (10) includes a first conveyor belt (12, suction conveyor) that rotates continuously, a pair of first driving rollers (front and rear conveyor rollers, [0017]) that rotatably support both ends of the first conveyor belt (12; Fig. 2 shows front and rear conveyor rollers that rotatably support both ends of 12), but does not teach a first module that rotates the pair of first driving rollers (front and rear conveyor rollers). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a module to rotate the driving rollers of Park. 
Park further discloses the plurality of first grip members (a plurality of 32) sequentially grip the positive electrode plates (2) from the first magazine (20) and transfer them to one end upstream of the first conveyor belt (12),
the first conveyor belt (12) horizontally moves the sequentially transferred positive electrode plates (2) to the first transfer position (12a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the first transfer unit of Park to the main body unit of Yuhara, in order to reduce double stacking of the same electrodes ([0006] of Park).  Furthermore, an addition of a second transfer unit to Park and thus modified Yuhara in order to have two separate electrode plate transfer unit, would have been obvious to one having ordinary skill in the art before the effective filing date. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Park does not disclose a predetermined time difference between the time of transfer of the positive electrode plates (2) to the first transfer position (12a) and the time of transfer of the negative electrode plates to the second transfer position (see duplication of parts explanation above). However, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 
Regarding claim 16, modified Yuhara further discloses the secondary battery manufacturing equipment of claim 4, wherein Park discloses a foreign material removal unit (pole plate drop unit) for forcibly removing foreign materials (separating another pole plate from one pole plate) formed on the positive electrode plates or the negative electrode plates (2) to be transferred may be disposed on the first linear transfer unit (10) and the second linear transfer unit (duplicate 10), wherein the foreign material removal unit (pole plate drop unit) forcibly removes the foreign materials (separating another pole plate from one pole plate) by supplying vacuum or compressed air (suction, see [0007] & [0017] or ionizing air blower, see [0009] & [0025]).

Allowable Subject Matter
Claims 10-15 & 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as well as if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is rejected under 35 U.S.C. 112(b) and is dependent on claim 9, which is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Yuhara et al. (US 8845839 B2 – Japanese version is cited in IDS filed on 01/27/2022) in view of Kim Sun Jae et al. (KR 20120078824 A – cited in IDS filed 01/27/2022 and machine translation provided in this Office Action) as applied above (see claim 9 rejection). 
However, modified Yuhara discloses the secondary battery manufacturing equipment of claim 9, but does not teach wherein the stacking unit includes a stacking plate in which the stacking position is formed and the positive electrode plates and the negative electrode plates are stacked in an intersecting manner, a rail for guiding horizontal movement of the stacking plate, and a linear module for horizontally reciprocating the stacking plate within the first distance range,
wherein, when the positive electrode plate is loaded onto the stacking plate, the control unit uses the linear module to reciprocate the stacking plate a distance equal to a half of the first distance range along a first direction, and
when the negative electrode plate is loaded onto the stacking plate, the control unit reciprocates the stacking plate a distance equal to a half of the first distance range in a second direction opposite to the first direction.
Jae teaches wherein the stacking unit (410, mounting base) includes a stacking plate (412, first mounting unit; [0054]) in which the stacking position is formed and the positive electrode plates and the negative electrode plates are stacked in an intersecting manner ([0033]-[0034], Figs. 4-5 shows 100 disposed above 410 for reciprocated to be alternatively positioned at the positive electrode plate supply point and the negative electrode plate supply point; the negative electrode plate is laminated on 10 covering the positive electrode plate), and a rail (R ) for guiding horizontal movement of a longitudinal transport block (420). 
But Jae does not teach wherein a rail for guiding horizontal movement of the stacking plate, and a linear module for horizontally reciprocating the stacking plate within the first distance range, 
wherein, when the positive electrode plate is loaded onto the stacking plate, the control unit uses the linear module to reciprocate the stacking plate a distance equal to a half of the first distance range along a first direction, and
when the negative electrode plate is loaded onto the stacking plate, the control unit reciprocates the stacking plate a distance equal to a half of the first distance range in a second direction opposite to the first direction.
Yuhara in view of Jae are relevant prior art, but it would not have been obvious modification or combination to meet the claim limitation of “a rail for guiding horizontal movement of the stacking plate, and a linear module for horizontally reciprocating the stacking plate within the first distance range, wherein, when the positive electrode plate is loaded onto the stacking plate, the control unit uses the linear module to reciprocate the stacking plate a distance equal to a half of the first distance range along a first direction, and when the negative electrode plate is loaded onto the stacking plate, the control unit reciprocates the stacking plate a distance equal to a half of the first distance range in a second direction opposite to the first direction”.
Regarding claims 11-15 & 17-19, they are dependent on claim 10, thus when claim 10 is rewritten to overcome the rejections previously mentioned, then these claims will also be allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728